       Case: 3:20-cv-00192-JMV Doc #: 24 Filed: 08/17/21 1 of 1 PageID #: 674


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

RHONDA BUGGS                                                                     PLAINTIFF

                                                                    NO. 3:20-CV-00192-JMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security                                         DEFENDANT


                                    FINAL JUDGMENT

       Consistent with the Memorandum Opinion entered today, there was no reversible error,

and the Commissioner’s decision is supported by substantial evidence in the record. Therefore,

the decision of the Commissioner of the Social Security Administration is AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 17th day of August, 2021.



                                           /s/ Jane M. Virden
                                           U.S. MAGISTRATE JUDGE
